Citation Nr: 1435133	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder to include actinic and seborrheic keratosis due to sun exposure while in service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1969 to September 1971 and active duty for training from March 1979 to August 1979.  He also had additional service with the National Guard.  He served in Vietnam from December 12, 1970 to July 22, 1971 and is in receipt of the Vietnam Service Medal with one campaign star and the Republic of Vietnam Campaign Medal with 60 device.

This matter initial came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was remanded by the Board in February 2014 for further development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains the Veteran's records from the Social Security Administration.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

First, remand is required for a new examination for the claimed skin disorder.  At an April 2014 VA examination, the diagnoses were actinic and seborrheic keratosis, not chloracne.  The examiner opined that it would be difficult to determine if sun exposure in Vietnam or military service was the cause of the Veteran's skin condition versus a whole history of sun exposure.  This opinion is inadequate as it does not indicate if it is impossible (and why that is the case) or just "difficult" to determine to what the skin disorder is due.  As such, a new VA examination should be obtained.  Second, remand is required to obtain records related to the skins disorders.  At that examination, the Veteran noted that he was diagnosed at "Amarillo" for this condition.  It is unclear whether these Amarillo records refer to VA medical records or a private treater; however, they should be obtained. 

Third, a new examination for bilateral hearing loss must be obtained.  At an April 2014 hearing examination, a VA examiner provided an opinion based on normal hearing at discharge without significant threshold shifts, but did not explain the significance of that finding and did not address conceded in-service noise exposure or the Veteran's contentions that his diminished hearing began in service.  A new VA examination should be obtained which specifically addresses the Veteran's statements and exposure to loud noise while in service.  

Finally, while the Board notes that the Veteran did not respond to the AOJ's request for releases regarding the medical providers the Veteran mentioned at his October 2013 hearing, as this case is being remanded, the Board finds that the Veteran should be afforded another opportunity to submit this information.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include his private employer records, which, per the Veteran, contain hearing tests, Dr. EW, Dr. BJ, the dermatologist in Amarillo, and any updated VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that in service exposure to loud noise has been conceded due to the Veteran's service with an artillery unit.  The examiner is requested to specifically address the Veteran's in service noise exposure, as well as his testimony regarding diminished hearing since service.

It should also be noted that the absence of in service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must opine as to whether it is at least as likely as not any diagnosed hearing loss disorder is causally or etiologically related to the Veteran's military service.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss, which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present, to include actinic and seborrheic keratosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  
 
The examiner must opine as to whether it is at least as likely as not any diagnosed skin disorder, to include actinic and seborrheic keratosis is causally or etiologically related to the Veteran's military service, including his sun exposure therein.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



